                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DANNY WILLIAMS,

             Plaintiff,
v.                                                           CV No. 19-594 SMV/CG

NINE ENERGY SERVICES,

             Defendant.


              ORDER SETTING TELEPHONIC RULE 16 CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a Telephonic Rule 16 Scheduling Conference will be held on February

4, 2020, at 2:30 p.m. Parties shall call Judge Garza’s AT&T Teleconference line at

(877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

      IT IS FURTHER ORDERED that, aside from the recently vacated and

rescheduled Rule 16 hearing, the parties shall comply with Judge Vidmar’s Initial

Scheduling Order, (Doc. 14), filed December 3, 2019, including the submission of a

Joint Status Report no later than January 21, 2020.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
